DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.
Response to Amendment
The amendment to the claims received on June 25, 2021 has been entered.
Response to Arguments
Claim Rejections - 35 USC § 102 for claims 36-49 has withdrawn with respect to the arguments received on June 25, 2021. 
Allowable Subject Matter
Claims 36-49 are allowed.
The closest prior art, namely, Haruta’512 (US 2016/0266512), Koike (US 5408338 A) and Akiyama (US 7057776 B2) does not teach “correct a density value of a first pixel that is one of the two pixels sandwiching the detected area and adjacent to the detected area so that the density value of the first pixel gets lighter and a density value of a second pixel adjacent to the first pixel in the predetermined direction and not included in the area, based on a position of the detected area” along with all the other limitations as required by independent claim 36.
The closest prior art, namely, Haruta’512 (US 2016/0266512), Koike (US 5408338 A) and Akiyama (US 7057776 B2) does not teach “correcting a first pixel that is one of the two pixels sandwiching the detected area and adjacent to the detected area so that the density value of the first pixel gets lighter and a density value of a second pixel adjacent to the first -3-Amendment for Application No.: 16/689869 Attorney Docket: 10166489US02 pixel in the predetermined direction and not included in the area, based on a position of the detected area” along with all the other limitations as required by independent claim 43.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Koike (US 5,408,338 A) discloses smoothing pixels corresponding to a contour or
a fine line in the original image and half-tone processing the smoothed pixels.
     Akiyama (US 7,057,776 B2) discloses outline-correcting print data by smoothing
and gradation processing the print data with the output of the smoothed text image data
given priority over gray scale processed text image data.
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Contact
Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674